08/21/2019
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                    August 13, 2019 Session

                                   IN RE KINGSTON A. B.

                 Appeal from the Circuit Court for Montgomery County
                    No. CC17-CV-1496          Ross H. Hicks, Judge
                       ___________________________________

                              No. M2018-02164-COA-R3-PT
                          ___________________________________

Father and Step-Mother filed a petition to terminate Mother’s parental rights on the
grounds of willful failure to visit and support. The trial court denied termination based
upon willful failure to visit, but found sufficient evidence in favor of willful failure to
support. The trial court, however, found that termination was not in the child’s best
interest and therefore denied the petition to terminate Mother’s parental rights. Because
we conclude that clear and convincing evidence does not support the ground of willful
failure to support, we reverse the trial court’s finding of a ground to support termination.
As such, we affirm the trial court’s denial of the termination petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed in
                            Part; and Affirmed in Part

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which ARNOLD B.
GOLDIN, and CARMA DENNIS MCGEE, JJ., joined.

Christopher J. Pittman and Hollie L. Smith, Clarksville, Tennessee, for the appellants,
Tyler E. B., and Shelby L. B.

Erin S. Poland, Clarksville, Tennessee, for the appellee, Kaitlin A. V.

                                             OPINION

                          I.      FACTS AND PROCEDURAL HISTORY

      Appellee Kaitlin A.V. (“Mother”) gave birth to the child, Kingston A.B., in
February 2013 when she was seventeen years old.1 Appellant Tyler E.B. (“Father”) was
eventually determined to be the father of the child pursuant to court-ordered DNA
        1
         In cases involving termination of parental rights, it is this Court’s policy to remove the full
names of children and other parties to protect their identities.
testing.2 At the time of the birth, Father was approximately twenty-six years old. Mother
cared for the child exclusively for the first two years of his life; however, Mother was
arrested in January 2015 for an outstanding criminal matter. On January 29, 2015, the
Juvenile Court of Montgomery County (“the juvenile court”) entered an order granting
Father’s motion for ex parte emergency custody. The order gave Father sole custody of
the child until further orders of the court and suspended Father’s child support obligation.
Mother was not granted any visitation in this order. On February 5, 2015, the juvenile
court extended Father’s sole custody, but noted that Mother could file a motion seeking
review of the order granting custody.
       At some point, Mother filed a motion to dismiss the ex parte custody order. After
an evidentiary hearing, the juvenile court entered an order on April 29, 2015, denying
Mother’s motion, but granting Mother supervised visitation for several hours every other
weekend. The court noted that supervision was necessary due to Mother’s long-term drug
issues. The juvenile court also ordered both parents to participate in hair follicle drug
screenings.
       Thereafter, Father filed a motion to suspend Mother’s visitation. Mother did not
appear at the hearing on the motion. As such, on or about December 22, 2016, the
juvenile court granted the motion and suspended Mother’s visitation. The order noted,
however, that Mother’s parents could continue to visit at Father’s discretion. The juvenile
court also noted that Father could allow telephonic visitation with Mother. On or about
March 6, 2017, the juvenile court entered a final order adopting Father’s proposed
parenting plan and stating that its previous order suspending Mother’s visitation “is
deemed to be a final [o]rder.” Under this order, Mother had no visitation with the child,
but Mother was ordered to pay $296.00 per month in child support.
        In the meantime, Father married Shelby L.B. (“Step-Mother”) in October 2015.3
On July 21, 2017, Father and Step-Mother (together, “Petitioners”) filed a petition for
termination of Mother’s parental rights in the Montgomery County Circuit Court (“the
trial court”). The petition alleged that Mother had abandoned the child by willfully failing
to visit or support the child “for a period of four or more consecutive months.” The
petition further stated that Mother was currently incarcerated. Mother filed two
handwritten responses to the petition in August 2017, seeking appointment of counsel
and denial of the petition. Mother was subsequently appointed counsel, and the child was
appointed a guardian ad litem. Mother, by and through her counsel, thereafter filed a
formal answer to the petition on November 28, 2017. The trial judge entered an order of
recusal on January 18, 2018, and the case was transferred to the Honorable Ross H.
Hicks.


       2
         The parties dispute whether Father initially had knowledge of the child’s parentage.
       3
         Step-Mother was eighteen years old at the time of the marriage. Father was approximately
twenty-eight.
                                              -2-
        A hearing was eventually held on May 29, 2018. Father and Step-Mother testified
that Mother did not visit or support the child in the four months prior to the termination
proceeding. They also testified that due to behavioral issues affecting the child following
contact with Mother, Father exercised his discretion to prohibit phone contact between
Mother and the child. Both Father and Step-Mother admitted that the child had a close
and loving relationship with his maternal grandparents and Mother’s extended family and
that the child would benefit from maintaining that relationship. Mother and Step-Father
testified, however, that Mother’s relationship with the child was strained due to her drug
use and incarceration. Step-Mother noted that the child calls Mother “Mommy,” while he
calls Step-Mother “Mom.” According to both Father and Step-Mother, the child is happy,
healthy, and well-adjusted in their care. In contrast, they testified that Mother’s
involvement with the child results in negative effects on the child’s emotional health and
behavior for up to a week after contact.
        Mother testified that she has had issues with illegal drug use since her teens,
although she testified that she managed to stay clean during her pregnancy. Following the
birth of the child, Mother and the child lived with maternal grandmother. Father only
began paying child support after a court-ordered DNA test was performed. Mother
testified that she was first incarcerated on January 21, 2015, and released on probation on
February 2, 2015. Mother thereafter obtained employment and worked in a reasonably
consistent manner, though she made no effort to pay child support. Mother was also able
to exercise supervised visitation following her release, but the visitation was eventually
terminated because Mother returned to illegal drug use.4 Eventually, Mother returned to
jail on March 16, 2017, due to a violation of probation related to her refusal to meet with
her probation officer. Mother remained in jail for a short period of time before she was
released to a rehabilitation center on April 14, 2017. Mother only stayed at this
rehabilitation center for approximately three weeks before voluntarily leaving on May 9,
2017. Mother was thereafter in the community for a period of approximately two weeks
before she turned herself in to jail on or about May 25, 2017. Mother was then required to
serve approximately three-and-one-half months in jail. She was released to an inpatient
rehabilitation facility, Grace Recovery Home, on September 8, 2018. Mother remained in
this recovery home at the time of trial but had been able to obtain gainful employment as
of late October 2017. Mother did not begin paying child support until January 2018.
According to Mother, she has maintained her sobriety by the time of trial for over a year
and was scheduled to graduate from Grace Recovery Home in September 2018.
       At the conclusion of the hearing, the trial court requested that both parties and the
guardian ad litem present proposed findings of fact and conclusions of law. The trial
court thereafter entered a written order denying the termination petition on September 10,
2018. Therein, the trial court found that Petitioners had proven the ground of willful
failure to support because “Mother obtained a job while she was in the inpatient

        4
          In fact, both of Mother’s parents, who were the supervisors, refused to supervise future visits
due to her relapse.
                                                  -3-
rehabilitation facility and was capable of paying child support but did not.” The trial
court denied termination on the ground of failure to visit because Mother had attempted
to reinstate visitation. The trial court next considered the best interest factors, but
ultimately concluded that the child’s best interest was not furthered by terminating his
relationship with Mother and Mother’s extended family. Petitioners filed a motion to alter
or amend the trial court’s taxation of costs, which was denied with additional
clarification. Petitioners filed a timely notice of appeal.
                                II.    ISSUES PRESENTED

       Each party raises different issues in this case. As we perceive it, the combined
issues are as follows:
1.    Whether the trial court erred in findings grounds for termination of parental rights
had been established by clear and convincing evidence.
2.     Whether the trial court properly concluded that it was not in the best interest of the
child for Mother’s parental rights to be terminated.
3.    Whether the findings of fact and conclusions of law were supported by the
independent judgment of the trial court and should be upheld.
                              III.    STANDARD OF REVIEW
       The Tennessee Supreme Court has explained that:

       A parent’s right to the care and custody of her child is among the oldest of
       the judicially recognized fundamental liberty interests protected by the Due
       Process Clauses of the federal and state constitutions. Troxel v. Granville,
       530 U.S. 57, 65, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000); Stanley v. Illinois,
       405 U.S. 645, 651, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972); In re Angela E.,
       303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female Child, 896
S.W.2d 546, 547–48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d 573, 578–
       79 (Tenn. 1993). But parental rights, although fundamental and
       constitutionally protected, are not absolute. In re Angela E., 303 S.W.3d at
       250. “‘[T]he [S]tate as parens patriae has a special duty to protect minors. .
       . .’ Tennessee law, thus, upholds the [S]tate’s authority as parens patriae
       when interference with parenting is necessary to prevent serious harm to a
       child.” Hawk, 855 S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d
425, 429 (Tenn. Ct. App. 1983)); see also Santosky v. Kramer, 455 U.S.
745, 747, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); In re Angela E., 303
S.W.3d at 250.

In re Carrington H., 483 S.W.3d 507, 52223 (Tenn. 2016) (footnote omitted). In
Tennessee, termination of parental rights is governed by statute which identifies
                                       -4-
“‘situations in which that state’s interest in the welfare of a child justifies interference
with a parent’s constitutional rights by setting forth grounds on which termination
proceedings can be brought.’” In re Jacobe M.J., 434 S.W.3d 565, 568 (Tenn. Ct. App.
2013) (quoting In re W.B., Nos. M2004-00999-COA-R3-PT, M2004-01572-COA-R3-
PT, 2005 WL 1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005) (citing Tenn. Code Ann. §
36-1-113(g))). Thus, a party seeking to terminate a parent’s rights must prove (1)
existence of one of the statutory grounds and (2) that termination is in the child’s best
interest. Tenn. Code Ann. § 36-1-113(c); In re D.L.B., 118 S.W.3d 360, 367 (Tenn.
2003); In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

       Considering the fundamental nature of a parent’s rights, and the serious
consequences that stem from termination of those rights, a higher standard of proof is
required in determining termination cases. Santosky, 455 U.S. at 769. As such, a party
must prove statutory grounds and the child’s best interest by clear and convincing
evidence. Tenn. Code Ann. § 36-3-113(c); In re Valentine, 79 S.W.3d at 546. Clear
and convincing evidence “establishes that the truth of the facts asserted is highly probable
. . . and eliminates any serious or substantial doubt about the correctness of the
conclusions drawn from evidence[,]” and “produces in a fact-finder’s mind a firm belief
or conviction regarding the truth of the facts sought to be established.” In re M.J.B., 140
S.W.3d 643, 653 (Tenn. Ct. App. 2004).

      In termination cases, appellate courts review a trial court’s factual findings de
novo and accord these findings a presumption of correctness unless the evidence
preponderates otherwise. Tenn. R. App. P. 13(d); In re Carrington H., 483 S.W.3d at
52324 (citing In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010); In re M.L.P., 281
S.W.3d 387, 393 (Tenn. 2009); In re Adoption of A.M.H., 215 S.W.3d 793, 809 (Tenn.
2007)). Our supreme court further explains:

       The trial court’s ruling that the evidence sufficiently supports termination
       of parental rights is a conclusion of law, which appellate courts review de
       novo with no presumption of correctness. In re M.L.P., 281 S.W.3d at
       393 (quoting In re Adoption of A.M.H., 215 S.W.3d at 810). Additionally,
       all other questions of law in parental termination appeals, as in other
       appeals, are reviewed de novo with no presumption of correctness. In re
       Angela E., 303 S.W.3d at 246.

In re Carrington H., 483 S.W.3d at 524.

                                       DISCUSSION




                                           -5-
       The trial court found only one ground for termination of Mother’s parental rights:
abandonment by willful failure to support.5 Abandonment is a statutory ground for
termination of parental rights. Tenn. Code Ann. § 36-1-113(g)(1). Both parties concede
that the definition for abandonment relied upon in Petitioner’s termination petition is
found at Tennessee Code Annotated section 36-1-102(1)(A)(i), which provides that
abandonment occurs when,
        For a period of four (4) consecutive months immediately preceding the
        filing of a proceeding or pleading to terminate the parental rights of the
        parent or parents or the guardian or guardians of the child who is the
        subject of the petition for termination of parental rights or adoption, that the
        parent or parents or the guardian or guardians either have willfully failed to
        visit or have willfully failed to support or have willfully failed to make
        reasonable payments toward the support of the child . . . .[6]
Willful failure to support or willful failure “to make reasonable payments toward the
support of the child” means “the willful failure, for a period of four (4) consecutive
months, to provide monetary support or the willful failure to provide more than token
payments toward the support of the child . . . .” Tenn. Code Ann. § 36-1-102(1)(D).
        The applicable statutory definition of “abandonment” requires us to focus on the
“period of four (4) consecutive months immediately preceding the filing of a proceeding
or pleading to terminate the parental rights[.]” Tenn. Code Ann. § 36-1-102(1)(A)(i). In
the present case, the four-month period for purposes of establishing abandonment by
failure to support is March 21, 2017, until July 20, 2017, the day before the petition was
filed.
      A central inquiry a court must make when determining whether a parent
abandoned their child pursuant to the version of section 36-1-102(1)(A) at issue is
whether the abandonment was willful. See Tenn. Code Ann. § 36-1-102(1)(A)(i). As this
Court has previously explained,



        5
           Although Petitioners also alleged abandonment by willful failure to visit, the trial court did not
find clear and convincing evidence to support this ground. Petitioners have not appealed that finding. The
Tennessee Supreme Court has directed this Court to consider the trial court’s findings as to each ground
for termination regardless of whether the parent challenges the trial court’s findings on appeal. In re
Carrington H., 483 S.W.3d at 52526. “The rule adopted in Carrington has never been construed to
require this Court to also consider the grounds not sustained by the trial court” and not challenged on
appeal by the petitioner. In re Sydney B., 537 S.W.3d 452, 456 (Tenn. Ct. App. 2017), perm. app. denied
(Tenn. Aug. 1, 2017). As such, this Court is not required to review this ground for termination.
         6
           Section 36-1-102(1)(A)(i) was amended in 2018 to delete the words “willfully” from the statute
and instead make the lack of willfulness an affirmative defense. See 2018 Tenn. Laws Pub. Ch. 875 (H.B.
1856) (effective July 11, 2018); see also Tenn. Code Ann. 36-1-102(1)(I) (2018) (making lack of
willfulness an affirmative defense). There is no dispute that the amendment is inapplicable in this case.
                                                   -6-
               The concept of “willfulness” is at the core of the statutory definition
       of abandonment. A parent cannot be found to have abandoned a child under
       Tenn. Code Ann. § 36-1-102(1)(A)(i) unless the parent has either
       “willfully” failed to visit or “willfully” failed to support the child for a
       period of four consecutive months.
               In the statutes governing the termination of parental rights,
       “willfulness” does not require the same standard of culpability as is
       required by the penal code. Nor does it require malevolence or ill will.
       Willful conduct consists of acts or failures to act that are intentional or
       voluntary rather than accidental or inadvertent. Conduct is “willful” if it is
       the product of free will rather than coercion. Thus, a person acts “willfully”
       if he or she is a free agent, knows what he or she is doing, and intends to do
       what he or she is doing.
               Failure to visit or support a child is “willful” when a person is aware
       of his or her duty to visit or support, has the capacity to do so, makes no
       attempt to do so, and has no justifiable excuse for not doing so. Failure to
       visit or to support is not excused by another person’s conduct unless the
       conduct actually prevents the person with the obligation from performing
       his or her duty[] or amounts to a significant restraint of or interference with
       the parent’s efforts to support or develop a relationship with the child[.]
       The parental duty of visitation is separate and distinct from the parental
       duty of support. Thus, attempts by others to frustrate or impede a parent’s
       visitation do not provide justification for the parent’s failure to support the
       child financially.
               The willfulness of particular conduct depends upon the actor’s
       intent. Intent is seldom capable of direct proof, and triers-of-fact lack the
       ability to peer into a person’s mind to assess intentions or motivations.
       Accordingly, triers-of-fact must infer intent from the circumstantial
       evidence, including a person’s actions or conduct.

In re Audrey S., 182 S.W.3d 838, 86364 (Tenn. Ct. App. 2005) (internal citations and
footnotes omitted). “Whether a parent failed to visit or support a child is a question of
fact. Whether a parent’s failure to visit or support constitutes willful abandonment,
however, is a question of law.” In re Adoption of Angela E., 402 S.W.3d at 640 (citing
In re Adoption of A.M.H., 215 S.W.3d at 810). As previously discussed, this Court
reviews questions of law de novo with no presumption of correctness. Id.

       There was no dispute at trial that Mother did not pay any support during the
relevant four-month period. The question, however, is whether Mother’s failure to pay
support during this time was willful. In finding that Mother’s failure was willful, the trial
court made the following relevant finding:


                                            -7-
        That the Mother obtained a job while she was in the inpatient rehabilitation
        facility and was capable of paying child support but did not. Therefore, the
        Court finds that by clear and convincing evidence that the Mother did not
        support the child for 4 months preceding the filing of this petition.

Likewise, other than citing the general law on this topic, Petitioner’s only argument as to
this ground is that Mother was capable of paying support during the relevant period
because Mother “obtained a job while she was in the inpatient rehabilitation facility and
was capable of paying child support but did not.” Respectfully, these facts do not support
a finding that this ground was proven by clear and convincing evidence.

       Both the trial court and Petitioners make much of the fact that Mother obtained
employment once she began her inpatient rehabilitation. The trial court’s findings of fact
indicate that Mother entered the rehabilitation facility in Russellville, Kentucky in March
2017.7 The undisputed testimony of both Mother and the pastor of Grace Recovery
Home, however, is that Mother did not begin her treatment at this facility until September
2017, well after the filing of the termination petition. As such, this employment is simply
not relevant to the question of whether Mother’s failure to pay support during the relevant
period preceding the filing of the termination petition was willful.

        Even disregarding the trial court’s findings and reviewing the record ourselves, we
cannot conclude that the record contains clear and convincing evidence that Mother was
capable of paying support during the relevant period. The evidence submitted at trial
shows that Mother was incarcerated or in treatment for all but approximately two weeks
between March 21, 2017, and July 20, 2017. There is no dispute that she was not
employed during this time. Indeed, this court has previously noted that a “parent’s
incarceration provides a ready-made excuse for his or her failure to visit or support the
child during the four-month period made relevant by the first statutory definition of
abandonment.” In re Audrey S., 182 S.W.3d 838, 865 (Tenn. Ct. App. 2005) (noting that
this issue was the impetus for the fourth definition of abandonment contained in section
36-1-102(1)).8



        7
           Specifically, the trial court’s findings state that “Mother was incarcerated from November 2016
to March 2017, at which time she entered a religious based inpatient rehabilitation facility, in Russellville,
Kentucky.” Mother was not incarcerated from November 2016 to March 2017, but from March 2017 to
September 2017, with a short two week break, as noted above. Mother’s previous incarceration ended in
February 2015.
         8
           Although this definition may have been apt, Petitioners did not specifically rely on section 36-1-
102(1)(A)(iv) in their termination petition. Moreover, the trial court appeared to rely only on section 36-
1-102(1)(A)(i) in finding that Mother abandoned the child by failing to support him, as the trial court
specifically noted the applicable period was the four months preceding the filing of the termination
petition. Finally, as previously discussed, Petitioners cite only on section 36-1-102(1)(A)(i) in their brief
to this Court. As such, we will not consider this definition for purposes of this appeal.
                                                    -8-
       Finally, even considering the short periods of time that that Mother was not
incarcerated and hypothetically could have been employed, there is simply no evidence in
the record that Mother was otherwise capable of paying support during this period or any
period prior to the filing of the termination petition, as the record contains no proof
concerning any purported income or expenses incurred by Mother. See In re Noah B.B.,
No. E2014-01676-COA-R3-PT, 2015 WL 1186018, at *8*9 (Tenn. Ct. App. March 12,
2015) (holding that although mother affirmatively answered that she was working during
the four-month time period, DCS failed to prove by clear and convincing evidence she
willfully failed to support child because DCS did not provide “evidence of [m]other’s
employment status, . . . the number of hours she worked, the duration of her employment,
her rate of pay, or whether [m]other had assets other than regular income that might
contribute to support of the child.”); In re Josephine E.M.C., 2014 WL 1515485, at
*17*18 (holding that DCS failed to prove by clear and convincing evidence that mother
had the capacity to support the child and had no justifiable excuse for not doing so even
though mother worked two jobs on occasion and had previously been ordered to pay
support because “there was little to no evidence presented at trial regarding Mother’s
income and expenses”).

       The “burden to prove Mother’s abandonment by willful failure to support rests
squarely on” Petitioners. In re Noah B.B., 2015 WL 1186018, at *9. The record on
appeal, however, does not show that Mother had any capacity to pay support during the
relevant period. Moreover, the trial court’s only finding on this issue, that Mother
obtained employment well after the filing of the termination petition, is insufficient to
support this ground for termination. As such, the trial court’s finding that a ground for
termination had been shown by clear and convincing evidence is reversed. In the absence
of a ground for termination, we do not proceed to consider whether termination would be
in the child’s best interest. See In re Askia K.B., No. W2010-02496-COA-R3-PT, 2011
WL 4634241, at *12 (Tenn. Ct. App. Oct. 7, 2011) (“[I]n the absence of grounds for
termination, the termination of [] parental rights must be reversed.”); see also, e.g., In re
Ethan B., No. M2017-00967-COA-R3-PT, 2018 WL 2438207, at *6 (Tenn. Ct. App.
May 30, 2018) (pretermitting best interest where no ground was shown); In re Emma S.,
No. M2017-01243-COA-R3-PT, 2018 WL 2041574, at *9 (Tenn. Ct. App. Apr. 30,
2018) (same); In re Damien G. M., No. E2016-02063-COA-R3-PT, 2017 WL 1733867,
at *10 (Tenn. Ct. App. May 3, 2017) (“Having determined that none of the grounds for
termination of parental rights is met in this case, we pretermit the best interest
discussion.”); In re Karissa V., No. E2016-00395-COA-R3-PT, 2017 WL 758513, at *14
(Tenn. Ct. App. Feb. 27, 2017), perm. app. denied (Tenn. 2017) (“Because we reverse
both grounds found against Mother, the issue of best interest is pretermitted as to her.”).
We also pretermit Petitioner’s issue regarding the sufficiency of the trial court’s order.9


        9
          We must note, however, a procedural deficiency in Petitioner’s argument on this issue. Here,
Petitioner’s contend that the trial court’s findings on best interest do not comply with Smith v. UHS of
                                                 -9-
                                          III.    CONCLUSION

       The judgment of the Montgomery County Circuit Court is reversed in part and
affirmed in part. This cause is remanded to the trial court for further proceedings as may
be necessary and consistent with this Opinion. Costs of this appeal are taxed to
appellants, Tyler E.B. and Shelby L.B., for which execution may issue if necessary.



                                                            _________________________________
                                                            J. STEVEN STAFFORD, JUDGE




Lakeside, Inc., 439 S.W.3d 303 (Tenn. 2014), as the trial court improperly adopted the proposed findings
of the guardian ad litem. The guardian ad litem’s proposed order, however, is not contained in the record
on appeal. Rather, it is only attached as an exhibit to Petitioners’ brief. It is well-settled that this Court
cannot consider documents attached to briefs that were not properly made a part of the appellate record.
See Carney v. State, No. M2006-01740-CCA-R3-CO, 2007 WL 3038011, at *4 (Tenn. Crim. App. Oct.
17, 2007) (stating that “documents attached to an appellate brief but not included in the record on appeal
cannot be considered by this court as part of the record on appeal”) (internal citation omitted); Forrest v.
Rees, No. 01C01-9411-CC-00387, 1996 WL 571765, at *3 (Tenn. Crim. App. Oct. 8, 1996) (stating that
“attachments to briefs are not evidence and will not be considered by the appellate courts”); Pinney v.
Tarpley, 686 S.W.2d 574, 579 (Tenn. Ct. App. 1984) (stating that “[m]erely attaching a document to a
pleading does not place that document in evidence”). Because the guardian ad litem’s proposed order is
not included in the record on appeal, we are prevented from considering any alleged similarities between
the factual findings and legal conclusions in the proposed order and the order entered by the trial court.
Moreover, we have independently reviewed the evidence presented in this case regardless of the trial
court’s findings and determined that the evidence was insufficient to establish a ground for termination.
                                                   - 10 -